Case 1:20-cv-01722-PAE Document1 Filed 02/27/20 Page 1of5

Jeffrey S. Dubin, P.C.
Attorneys for Plaintiffs

464 New York Avenue

Suite 100

Huntington, New York 11743
631.351.0300

631.351.1900 FAX
DubinJS@cs.com

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

pocrerenennncnsdcereccnertecredrerceerocceccaccesrececeoccroroeree xX
FRED ALSTON, as a Trustee of THE LOCAL 272 Civil Action No.
LABOR-MANAGEMENT PENSION FUND;
FRED ALSTON, as a Trustee of THE LOCAL 272 ECF CASE
WELFARE FUND,

Plaintiffs,

-against- COMPLAINT

BATTERY 17 PARKING LLC,

Defendant.
peceeererrerreeerercocorscnccrceberuccererereberoreeseereeeeeeons xX

Plaintiffs, complaining of the defendant, by their attorneys, JEFFREY S. DUBIN, P.C.,
allege as follows:

1. This is an action by a Trustee of two employee benefit plans, on behalf of the
Trustees of the two plans, to enforce the obligations of the defendant to make contributions
to these plans and for interest, additional interest, reasonable attorney's fees and costs of
action.

2. The two plans provide pension and health benefits to thousands of active and
retired parking garage employees and their families.

3, The jurisdiction of this Court is invoked under Section 502 of the Employee
Case 1:20-cv-01722-PAE Document1 Filed 02/27/20 Page 2 of 5

Retirement Income Security Act of 1974 (E.R.LS.A.), as amended, 29 U.S.C. § 1132, and
28 U.S.C. § 1331.

4. ERISA requires the Trustees to take all reasonable steps to collect delinquent
contributions. ERISA further requires the Trustees to provide pension credits to plan
participants even if the Trustees are unable to collect delinquent contributions.

5. Plaintiff, Fred Alston, as a Trustee of the Local 272 Labor-Management
Pension Fund (Pension Fund) and as a Trustee of the Local 272 Welfare Fund (Welfare
Fund), is and was a fiduciary within the meaning of Section 3(21) of E.R.I.S.A., 29 U.S.C.
§ 1002(21).

6. The Pension Fund and the Welfare Fund are and were employee benefit plans
within the meaning of Section 3(3) of E.R.L.S.A., 29 U.S.C. § 1002(3).

7. The Pension Fund, and the Welfare Fund (Fringe Benefit Funds) are and were
administered pursuant to Agreements and Declarations of Trust, within this district within
the meaning of Section 502(e)(2) of E.R.IS.A., 29 U.S.C. § 1132(e) (2), to wit, within the
City, County and State of New York.

8. Upon information and belief, the defendant is and was a limited liability
company, organized under the laws of the State of New York.

9. Defendant is and was an employer within the meaning of Section 3(5) of
E.R.LS.A., 29 U.S.C. § 1002(5).

10. Atall times relevant hereto, defendant has been doing business in this district
within the meaning of 28 U.S.C. § 1391.

11. Heretofore, defendant entered into a contract with the Garage Employees
Union Local No. 272, affiliated with the International Brotherhood of Teamsters (the

“Contract”), which, inter alia, provided for contributions by said defendant to the Fringe

-2-
Case 1:20-cv-01722-PAE Document1 Filed 02/27/20 Page 3 of5

Benefit Funds for certain hours worked by participants employed by said defendant.

12. The Contract between the Fringe Benefit Funds and defendant is, by its terms,
effective from March 6, 2015 to March 5, 2022.

13. The Fringe Benefit Funds are third party beneficiaries of said Contract.

14. Pursuant to said Contract, defendant employed persons who were participants
in the Fringe Benefit Funds within the meaning of Section 3(7) of E.R.1.S.A., 29 U.S.C. §
1002(7), while said Contract was in full force and effect.

15. Pursuant to said Contract, defendant is required to make contributions to
plaintiffs for the period of April 1, 2018 through September 30, 2019.

16. |The Agreements and Declarations of the Fringe Benefit Funds are incorporated
by reference into said Contract.

17. Fred Alston, as a fiduciary, has standing to bring this action pursuant to
Sections 502 (a) (3) (B) (ii) and 515 of ER.LS.A., 29 U.S.C. §§ 1132(a) (3) (B) (ii) and 1145.

18. The Trustees of the Fringe Benefit Funds have authorized Fred Alston to bring this

action on their behalf.

AS AND FOR A FIRST CLAIM FOR RELIEF
ON BEHALF OF PLAINTIFF FRED ALSTON,
AS A TRUSTEE OF THE PENSION FUND

19. Plaintiff, Fred Alston, as a Trustee of the Pension Fund, repeats and realleges
each and every allegation set forth in paragraphs 1 through 18.

20. Defendant has failed and refused and continue to refuse to pay to plaintiff,
Pension Fund, the amounts owed to plaintiff in breach of the terms of the Plan of Benefits

of the Pension Fund, and in breach of the terms of the Agreement and Declaration of Trust

-3-
Case 1:20-cv-01722-PAE Document1 Filed 02/27/20 Page 4 of 5

of the Pension Fund, and in violation of the provisions of Section 515 of E.R.L.S.A., 29 U.S.C.
§ 1145; upon information and belief, said amounts are as set forth hereinafter, no part of

which has been paid, although duly demanded.

AS AND FOR A SECOND CLAIM FOR
RELIEF ON BEHALF OF PLAINTIFF
FRED ALSTON, AS A TRUSTEE
OF THE WELFARE FUND

21. ‘Plaintiff, Fred Alston, as a Trustee of the Welfare Fund repeats and realleges
each and every allegation set forth in paragraphs 1 through 18.

22. Defendant has failed and refused and continue to refuse to pay to plaintiff
Welfare Fund, the amounts owed to plaintiff in breach of the terms of the Plan of Benefits
of the Welfare Fund, and in breach of the terms of the Agreement and Declaration of Trust
of the Welfare Fund, and in violation of the provisions of Section 515 of E.R.LS.A., 29

U.S.C. § 1145; upon information and belief, said amounts are as set forth hereinafter, no part

of which has been paid although duly demanded.

WHEREFORE, plaintiffs demand judgment in accordance with E.R.LS.A. Section
502(g) (2), 29 U.S.C. § 1132(g):
1. On the First Claim for Relief in favor of plaintiff, Fred Alston, as a
Trustee of the Pension Fund and against defendant, in the amount of $669.28.
2. On the Second Claim for Relief in favor of plaintiff, Fred Alston, as a
Trustee of the Welfare Fund and against defendant, in the amount of $5,435.22.
3. In accordance with Section 502(g) of E.R.LS.A., 29 U.S.C. §

1132(g)(2), awarding plaintiffs on the foregoing claims for relief:

-4-
Case 1:20-cv-01722-PAE Document1 Filed 02/27/20 Page 5of5

a. interest of 18% on said unpaid contributions pursuant to
E.R.IS.A. Section 502(g)(2)(B) and (E), 29 U.S.C. §§ 1132(g)(2)(B) and (E) from the first
day of the month when payment was due, to the date when payment is made.

b. additional interest of 18% on said unpaid contributions pursuant
to E.R.LS.A. Section 502(g)(2)(C) and (E), 29 U.S.C. §§ 1132(g) (2) (C) and (E).

cs reasonable attorneys fees and costs of the action pursuant to
Section 502(g)(2)(D) of E.R.LS.A., 29 U.S.C. § 1132(g)(2)(D).

AND, for such other, further and different relief under E.R.I.S.A., as this Court deems

appropriate.

Dated: February 21, 2020 z. K\
(Su CZ

Amy E! Strang ( J
Jeffrey S. Dubin, P.Cy
Attorneys for Plaintiffs

464 New York Avenue

Suite 100

Huntington, New York 11743
631.351.0300

631.351.1900 FAX
DubinJS@cs.com

 

To: Defendant (Fed.R.Civ.P. § 4)
